DETAILED ACTION
Claims 1 and 2 are cancelled. Claims 3-11 are new. Claims 3-11 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment
Amendments to the specification and the figures are fully considered and are satisfactory to overcome the corresponding objections directed to the drawings in the previous Office Action. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/4149,937, Application No. 13/442,353, and Provisional Application No. 61/472,812 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, these prior-filed applications fail to provide adequate support or enablement for the limitations “an enterprise control manager configured to provide runtime monitoring and adjusting of parameters to the wrapper software object and configured to trigger execution of the wrapper software object” as recited in claim 3, “the enterprise control manager is further configured to output metrics of the wrapper software object” as recited in claim 4, “the enterprise control manager is configured to provide runtime monitoring and adjusting of parameters to the wrapper software object via a cloud management system” as recited in claim 6, “the at least two encapsulated software objects are visually represented in a design application” as recited in claim 9, and “monitoring, by an enterprise control manager, the execution of the request in the cloud computing environment” as recited in claim 10.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 4: “2c. START RUNTIME HANDLER”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation “an enterprise control manager configured to provide runtime monitoring and adjusting of parameters to the wrapper software object and configured to trigger execution of the wrapper software object” in lines 15-17. However, the original disclosure does not provide any description regarding the claimed “enterprise control manager” specifically adjusting “parameters to the wrapper software object” and/or “trigger execution of the wrapper software object”. At most, the specification discloses an enterprise control manager (ECM) 27 as a neuron application that performs “monitor and adjust cloud services”, for example in Fig. 1 and paragraph [0049].
Therefore, claim 3 contains subject matter which was not described in the specification (i.e. the ECM adjusting the parameters of the wrapper and triggering the execution of the wrapper) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Thus, claim 3 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 4-9 inherit the features of claim 3 and are rejected accordingly.
Claim 4 recites the limitation “the enterprise control manager is further configured to output metrics of the wrapper software object” in lines 1-2. However, the original disclosure does not provide any description regarding the claimed “enterprise control manager” specifically “output metrics of the wrapper software object”. At most, the specification discloses an enterprise control manager (ECM) 27 
Therefore, claim 4 contains subject matter which was not described in the specification (i.e. outputting metrics of the wrapper) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Thus, claim 4 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 6 recites the limitation “the enterprise control manager is configured to provide runtime monitoring and adjusting of parameters to the wrapper software object via a cloud management system” in lines 1-3. However, the original disclosure does not provide any description regarding the claimed “enterprise control manager” specifically adjusting parameters “to the wrapper software object via a cloud management system”. At most, the specification discloses an enterprise control manager (ECM) 27 as a neuron application that performs “monitor and adjust cloud services”, for example in Fig. 1 and paragraph [0049].
Therefore, claim 6 contains subject matter which was not described in the specification (i.e. adjusting parameters to the wrapper via a cloud management system) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Thus, claim 6 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 7 inherits the features of claim 6 and is rejected accordingly.
Claim 9 recites the limitation “the at least two encapsulated software objects are visually represented in a design application” in lines 1-2. However, the original disclosure does not provide any 
Therefore, claim 9 contains subject matter which was not described in the specification (i.e. a design application that visually represents multiple encapsulated software objects) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Thus, claim 9 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 10 recites the limitation “monitoring, by an enterprise control manager, the execution of the request in the cloud computing environment” in lines 20-21. However, the original disclosure does not provide any description regarding the claimed “enterprise control manager” specifically monitoring “the execution of the request in the cloud computing environment”. At most, the specification discloses an enterprise control manager (ECM) 27 as a neuron application that performs “monitor and adjust cloud services”, for example in Fig. 1 and paragraph [0049], but does not disclose the specifics of the “monitoring”, such as what exactly is being monitored, how it is monitored, etc.
Therefore, claim 10 contains subject matter which was not described in the specification (i.e. the ECM monitoring the execution of the request) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Thus, claim 10 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 11 inherits the features of claim 10 and is rejected accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 3-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 8 of U.S. Patent No. 10,620,990 B2 (from IDS filed on 09/04/2020; hereinafter “reference patent-01”) in view of Hao et al. (US 2010/0242013 A1; hereinafter Hao). 

With respect to claim 3: The system disclosed in claim 1 of the reference patent-01 anticipates the features of the system recited in claim 3, except for the limitation “an enterprise control manager configured to provide runtime monitoring and adjusting of parameters to the wrapper software object and configured to trigger execution of the wrapper software object”.
However, Hao teaches:
an enterprise control manager configured to provide runtime monitoring and adjusting of parameters to the wrapper software object (see e.g. Hao, paragraph 57: “monitor module 402 instantiates the selected wrapper class in wrapper execution module 408, providing a custom activity assembly and an initial context object to the instance of the selected wrapper class”) and configured to trigger execution of the wrapper software object (see e.g. Hao, paragraph 57: “Monitor module 402 then causes wrapper execution module 408 to generate a custom activity object. The custom activity object is an instance of the custom activity assembly. After generating the custom activity object, the instance of the selected wrapper class initiates execution the custom activity object”; and paragraph 58: “each of wrapper classes 406 may implement an execute method”).
The reference patent-01 and Hao are analogous art because they are in the same field of endeavor: wrapper software execution management. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the reference patent-01 with the 

With respect to claim 4: The reference patent-01, as modified, anticipates the system of claim 3.
On the other hand, the reference patent-01 does not but Hao teaches:
wherein the enterprise control manager is further configured to output metrics of the wrapper software object (see e.g. Hao, paragraph 77: “monitor module 402 receives a modified workflow context object from the execute method of the wrapper object (710). Upon receiving the modified workflow context object, monitor module 402 sends the modified workflow context object to front-end computing system 6”).
The reference patent-01 and Hao are analogous art because they are in the same field of endeavor: wrapper software execution management. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the reference patent-01 with the teachings of Hao. The motivation/suggestion would be to improve wrapper execution monitoring by identifying when the wrapper concludes its method execution as disclosed by Hao (see e.g. Hao, paragraph 77).

With respect to claim 5: The system disclosed in claim 2 of the reference patent-01 anticipates claim 5 of the instant application.

With respect to claim 6: The reference patent-01, as modified, anticipates the system of claim 3.

the enterprise control manager is configured to provide runtime monitoring and adjusting of parameters to the wrapper software object via a cloud management system (see e.g. Hao, paragraph 19: “system 2 includes a front-end computing system 6, a sandbox computing system 8 and a database computing system 10”; paragraph 20: “Network 14 facilitates communication between front-end computing system 6, sandbox computing system 8 and database computing system 10”; paragraph 21; and Fig. 1: “Front-end Computing System 6”, “Sandbox Computing System 8”, “Database Computing System 10”, “Network 14”).
The reference patent-01 and Hao are analogous art because they are in the same field of endeavor: wrapper software execution management. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the reference patent-01 with the teachings of Hao. The motivation/suggestion would be to improve processing efficiency by providing a distributed server-side computing network as disclosed by Hao (see e.g. Hao, paragraphs 19-21; Fig. 1).

With respect to claim 7: The reference patent-01, as modified, anticipates the system of claim 6.
On the other hand, the reference patent-01 does not but Hao teaches:
wherein the cloud management system is a third party cloud management platform (see e.g. Hao, paragraph 21: “the web server application may be an Internet Information Services web server application manufactured by Microsoft Corporation… the e-mail server application may be the Exchange messaging server application manufactured by Microsoft Corporation”).
The reference patent-01 and Hao are analogous art because they are in the same field of endeavor: wrapper software execution management. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the reference patent-01 with the 

With respect to claim 8: The system disclosed in claim 6 of the reference patent-01 anticipates claim 8 of the instant application.

With respect to claim 9: The reference patent-01, as modified, anticipates the system of claim 3.
On the other hand, the reference patent-01 does not but Hao teaches:
wherein the at least two encapsulated software objects are visually represented in a design application (see e.g. Hao, paragraph 29: “a declarative workflow design application enables a user to select available activities from a displayed list of activity titles. When the user selects an activity title from the list, the declarative workflow design application displays the natural language sentence associated with the activity and enables the user to fill in data input fields in the natural language sentence. In this way, the declarative workflow design application enables the user to create a workflow”).
The reference patent-01 and Hao are analogous art because they are in the same field of endeavor: wrapper software execution management. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the reference patent-01 with the teachings of Hao. The motivation/suggestion would be to administrative capabilities provided to the users via a design application as disclosed by Hao (see e.g. Hao, paragraph 25).

With respect to claim 10: The method disclosed in claim 8 of the reference patent-01 anticipates the features of the system recited in claim 10, except for the limitation “monitoring, by an enterprise control manager, the execution of the request in the cloud computing environment”.
However, Hao teaches:
monitoring, by an enterprise control manager, the execution of the request in the cloud computing environment (see e.g. Hao, paragraph 57: “monitor module 402 instantiates the selected wrapper class in wrapper execution module 408, providing a custom activity assembly and an initial context object to the instance of the selected wrapper class”) and configured to trigger execution of the wrapper software object (see e.g. Hao, paragraph 57: “Monitor module 402 then causes wrapper execution module 408 to generate a custom activity object. The custom activity object is an instance of the custom activity assembly. After generating the custom activity object, the instance of the selected wrapper class initiates execution the custom activity object”; and paragraph 58: “each of wrapper classes 406 may implement an execute method”).
The reference patent-01 and Hao are analogous art because they are in the same field of endeavor: wrapper software execution management. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the reference patent-01 with the teachings of Hao. The motivation/suggestion would be to improve wrapper execution by implementing a monitoring module for the wrapper deployment and execution as disclosed by Hao (see e.g. Hao, paragraphs 57-58).

With respect to claim 11: In view of the method disclosed in claim 8 and the active functions implemented by the system disclosed in claim 6 of the reference patent-01, it would have been obvious to one of ordinary skill in the art to realize the features of the method disclosed in claim 11 of the instant application.

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. In detail:

(1)	Regarding the amendments made to the specification in order to overcome the drawing objections, the Examiner notes that the reference “2c. START RUNTIME HANDLER” in Fig. 4 is still not present in the description. Therefore, the corresponding objection is maintained. For more details, please see the Drawings section above.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,359,568 B2 by Baumann et al. 
U.S. Patent No. 8,122,444 B2 by Grechanik et al. 
U.S. Patent No. 8,250,520 B2 by Hao et al. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194